Title: Edward Everett to James Madison, 3 December 1826
From: Everett, Edward
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    
                                
                                Same date
                            
                        
                        Mr David W. Jones just arrived in N.Y. from England, with excellent recommendations from high Sources is
                            desirous to be employed As a teacher of the Ancient languages. I have been desired by a Much respected friend to endeavor
                            to procure him A place. He is represented to Me As a person "Who loves the languages for their Own sake And who w’d take
                            pleasure in the Work of teaching them; in Other Words he is the kind of teacher whom in the present State of classical
                            literature We Most Need".
                        It has Occurred to Me as possible that in the University of V’a A place As tutor or instructor of Some Kind
                            Might be found for Such A person, And My object in Writing is to Ascertain that fact. I Sh’d Not have venturd to trouble
                            You with the enquiry had I known to whom else it Cd properly be addressed. I am D’r S’r with the highest respect
                            Faithfully Yours
                        
                            
                                
                            
                        
                    